Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/07/2022 has been entered.

Status of claims
Claims 1-7 have been cancelled; specification and Claim 8 has been amended; claims 10-19 are withdrawn as non-elected claims; Claims 8-9 and 20-22 remain for examination, wherein claim 8 is an independent claim. 

Previous Rejections/Objections
Previous rejection of Claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention in view of the Applicant’s “Arguments/Remarks with amendment” filed on 11/07/2022.
Previous rejection of Claims 8-9 and 20-22 under 35 U.S.C. 103 as being unpatentable over Kawasaki et al (US-PG-pub 20170314091 A1, listed in IDS filed on 6/25/2021, thereafter PG’091) in view of Hataet al (US-PG-pub 2015/0037610 A1, thereafter PG’610) in view of the Applicant’s “Arguments/Remarks with amendment” filed on 11/07/2022.

Allowable Subject Matter
The nonstatutory double patenting rejection is still maintained.
Claims 8-9 and 20-22 include allowable subject matter.  
Claims 8-9 and 20-22 are still rejected under ODP rejections as stated below, 
But they would be allowed since it is noted that the recorded prior art(s) does not specify the claimed microstructure including 0.1-5 area% TM as recited in the instant independent claim 8 (also refer to the “Examiner interview summary” dated 11/01/2022). 
Notes: Claims 10-19 (process claims wherein claims 10 and 16 are independent claims) should be cancelled since they are independent process claims (refer to the “requirement for restriction/election” dated 4/13/2022) and they do not include the allowable subject matter as indicated above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-9 and 20-22 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 9-28 of copending application No. 17/042291 (US-PG-pub 2021/0010101 A1).  
Regarding claims 8-9 and 20-22, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 9-28 of copending application No. 17/042291 (US-PG-pub 2021/0010101 A1) teaches steel sheet with all of the same essential alloy composition ranges and similar microstructures as recited in the instant claims. MPEP 2144 05 I. Claims 9-28 of copending application No. 17/042291 (US-PG-pub 2021/0010101 A1) specify the same ratio of blocky austenite phase and same Mn and C content ratio in retained austenite compared to in ferrite phase as claimed in the instant claims. Thus, no patentable distinction was found in the instant claims compared with claims 9-28 of copending application No. 17/042291 (US-PG-pub 2021/0010101 A1).
This is a provisional obvious-type double patenting rejection since the conflict claims in the copending application have not in fact been patented.

Response to Arguments
Applicant’s arguments to the art rejection to claims 8-9 and 20-22 have been considered but they are moot in view of the new ground rejection as stated above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734